Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/22/2022 have been fully considered but they are not persuasive for the following reasons:
Applicant argues on pg. 8:
“Myers is directed to a display that wraps around the longitudinal axis of a device (Abstract). All of the embodiments of Myers show a flexible display layer that displays images through the sidewalls of the device. As such, making any of these sidewalls opaque would cover active display area and would prevent Myers from being able to display content in the sidewall region, rending Myers inoperable for its intended purpose. One of ordinary skill in the art would therefore not combine the opaque sidewall of Pallakoff with the device of Myers.” 
 	Applicant makes similar arguments with respect to claims 11 and 16.
Examiner responds that several embodiments exhibited by Myers do not describe a contiguous display, but rather have portions wherein a display area is covered by an opaque portion (see Fig. 13, for example). Thus, Examiner contends that providing an opaque area on the side walls would not render the device inoperable. Therefore, Applicants arguments are rendered unpersuasive.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Myers (US Pub. No. 2013/0328792 A1) in view of Pallakoff et al. (US Pub. No. 2005/0012723 A1).
As to claim 1, Myers shows an electronic device (Fig. 1 and para. 37), comprising: an enclosure (display cover structure 74) having opposing front and rear surfaces and sidewalls (Figs. 9, 12 and 16 and paras. 37, 67 and 70), wherein; touch sensor structures 104 having a first portion that gathers touch input on the front surface, a second portion that gathers touch input on the rear surface (Figs. 9, 12 and 16 and para. 63), and a third portion between the first and second portions (i.e. spanning the entire display layer, Figs. 9, 12 and 16 and para. 63); and a display layer 86 that emits light through the front surface of the enclosure (Figs. 9, 12 and 16 and paras. 62 and 70).
Myers does not show that the sidewalls have an opaque portion or that the touch structures are overlapped by the opaque portion of the sidewalls.
Pallakoff shows that sidewalls of a touch display device have an opaque portion (Figs. 1-A, 1-B and 21 and paras. 45 and 88) and that touch structures are overlapped by the opaque portion of the sidewalls (Figs. 1-A, 1-B and 21 and paras. 45 and 88).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Myers with those of Pallakoff because designing the system in this way allows the device to appear more elegant (para. 87).
As to claim 2, Myers shows that the sidewalls are curved (Figs. 12 and 16).
As to claim 3, Myers does not show that the sidewalls are planar.
Pallakoff shows that sidewalls of a touch display device are planar (para. 241).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Myers with those of Pallakoff because designing the system I this way allows the device to exhibit enhanced functionality (para. 242).
As to claim 4, Myers shows that the display layer emits light through the rear surface of the enclosure (Figs. 9, 12 and 16 and paras. 62 and 70).
As to claim 5, Myers shows that the display layer has a curved portion (Figs. 12 and 16).
As to claim 6, Myers shows that the curved portion is at least partially covered by an opaque portion (Fig. 13 and para. 68).
Myers does not show that the sidewalls have an opaque portion.
Pallakoff shows that sidewalls of a touch display device have an opaque portion (Figs. 1-A, 1-B and 21 and paras. 45 and 88).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Myers with those of Pallakoff because designing the system in this way allows the device to appear more elegant (para. 87).
As to claim 7, Myers does not show that the third portion of the touch sensor structures gathers touch input on the opaque portion of the sidewalls.
Pallakoff shows that a third portion of a touch display device (i.e. between the front and rear surfaces) gathers touch input on an opaque portion of sidewalls (Figs. 1-A, 1-B and 21 and paras. 45 and 88).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Myers with those of Pallakoff because designing the system in this way allows the device to appear more elegant (para. 87).
As to claim 8, Myers shows that the touch sensor structures comprise a substrate having first and second planar portions and a bent portion between the first and second planar portions (Figs. 12 and 16).
As to claim 9, Myers shows that the front and rear surfaces of the enclosure comprises a material selected from the group consisting of: glass (para. 53).
As to claim 10, Myers shows that the touch sensing opaque portion of the device comprises metal (para. 68).
Myers does not show that the sidewalls have an opaque portion.
Pallakoff shows that sidewalls of a touch display device have an opaque portion (Figs. 1-A, 1-B and 21 and paras. 45 and 88).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Myers with those of Pallakoff because designing the system in this way allows the device to appear more elegant (para. 87).
As to claim 11, Myers shows an electronic device (Fig. 1 and para. 37), comprising: an enclosure (display cover structure 74) having front and rear walls coupled by a sidewall (Figs. 9, 12 and 16 and paras. 37, 67 and 70); a touch sensor 104 layer having first and second planar portions and a bent portion between the first and second planar portions (Figs. 9, 12 and 16 and para. 63), wherein the first planar portion gathers touch input on the front wall (Figs. 9, 12 and 16 and para. 63), and the second planar portion gathers touch input on the rear wall (Figs. 9, 12 and 16 and para. 63); and display structures that emit light through the front and rear walls (Figs. 9, 12 and 16 and paras. 62 and 70).
Myers does not show that the bent portion is at least partially covered by an opaque portion of the sidewall.
Pallakoff shows that a bent portion of a touch display device is at least partially covered by an opaque portion of the sidewall (Figs. 1-A, 1-B and 21 and paras. 45 and 88).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Myers with those of Pallakoff because designing the system in this way allows the device to appear more elegant (para. 87).
As to claim 12, Myers shows that the display structures comprise a substrate 96 having first and second planar regions (Fig. 9 and para. 62) and a bent region between the first and second planar regions (Figs. 9, 12 and 16 and paras. 62, 63 and 70).
As to claim 13, Myers does not show that the bent region is at least partially covered by the opaque portion of the sidewall.
Pallakoff shows that a bent region is at least partially covered by an opaque portion of the sidewall (Figs. 1-A, 1-B and 21 and paras. 45 and 88).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Myers with those of Pallakoff because designing the system in this way allows the device to appear more elegant (para. 87).
As to claim 14, Myers shows that the front and rear walls comprises a material selected from the group consisting of: glass (para. 53).
As to claim 15, Myers shows that the touch sensing opaque portion of the device comprises metal (para. 68).
Myers does not show that the sidewalls have an opaque portion.
Pallakoff shows that sidewalls of a touch display device have an opaque portion (Figs. 1-A, 1-B and 21 and paras. 45 and 88).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Myers with those of Pallakoff because designing the system in this way allows the device to appear more elegant (para. 87).
As to claim 16, Myers shows an electronic device (Fig. 1 and para. 37), comprising: an enclosure (display cover structure 74) having first and second opposing planar surfaces (Figs. 9, 12 and 16 and paras. 37, 67 and 70); a touch sensor layer 104 that gathers touch input on the first and second opposing planar surfaces (Figs. 9, 12 and 16 and para. 63); and a display layer that emits light through the first and second opposing planar surfaces (Figs. 9, 12 and 16 and paras. 62 and 70) and that is at least partially covered by an opaque portion (Fig. 13 and para. 68).
Myers does not show a side surface with an opaque portion, that the touch sensor layer is at least partially covered by the opaque portion of the side surface, or that the side surface has an opaque portion.
Pallakoff shows a touch display device which has a side surface with an opaque portion (Figs. 1-A, 1-B and 21 and paras. 45 and 88), that a touch sensor layer is at least partially covered by the opaque portion of the side surface (Figs. 1-A, 1-B and 21 and paras. 45 and 88), and that the side surface has an opaque portion (Fig. 21). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Myers with those of Pallakoff because designing the system in this way allows the device to appear more elegant (para. 87).
As to claim 17, Myers shows that the display layer has a curved portion that is at least partially covered by an opaque portion (Figs. 9 and 13 and para. 68).
Myers does not show that the side surface has an opaque portion.
Pallakoff shows that a side surface of a touch display device has an opaque portion (Fig. 21). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Myers with those of Pallakoff because designing the system in this way allows the device to appear more elegant (para. 87).
As to claim 18, Myers shows that the side surface is curved (Figs. 12 and 16).
As to claim 19, Myers does not show that the sidewalls are planar.
Pallakoff shows that sidewalls of a touch display device are planar (para. 241).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Myers with those of Pallakoff because designing the system I this way allows the device to exhibit enhanced functionality (para. 242).
As to claim 20, Myers does not show that the touch sensor layer gathers touch input on the opaque portion of the side surface. 
Pallakoff shows that a touch sensor layer gathers touch input on an opaque portion of a side surface (Figs. 1-A, 1-B and 21 and paras. 45 and 88).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Myers with those of Pallakoff because designing the system in this way allows the device to appear more elegant (para. 87).
CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL ADAMS/Examiner, Art Unit 2627